NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
              ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        JANETH PARADA, Appellant.

                             No. 1 CA-CR 16-0760
                               FILED 10-17-2017


           Appeal from the Superior Court in Maricopa County
                      No. CR2014-144205-001 SE
               The Honorable Warren J. Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant


                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Diane M. Johnsen and Judge Maria Elena Cruz joined.
                            STATE v. PARADA
                            Decision of the Court

W I N T H R O P, Presiding Judge:

¶1             Janeth Parada (“Appellant”) appeals her conviction and
probation term for possession of marijuana. Appellant’s counsel has filed
a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v.
California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297 (1969), stating
that she has searched the record on appeal and has found no question of
law that is not frivolous. Appellant’s counsel therefore requests that we
review the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999) (stating that this court reviews the entire record for
reversible error). This court granted counsel’s motion to allow Appellant
to file a supplemental brief in propria persona, but Appellant has not done
so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1) (2016), 13-4031 (2010), and 13-4033(A) (2010).
Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶3            Appellant was charged with possession of marijuana, a class
6 felony, in violation of A.R.S. § 13-3405 (Supp. 2012). In March 2015, the
trial court suspended prosecution to allow Appellant to complete a drug
testing, counseling, and diversion program administered through TASC.
However, Appellant failed to complete the TASC requirements, and the
State moved to lift the suspension of prosecution. After prosecution was
reinstated, the trial court granted the State’s motion to reduce the charge to
a class 1 misdemeanor.

¶4          At a bench trial, the State presented the following evidence:
Sergeant Knueppel of the Phoenix Police Department was patrolling in
southern Phoenix on the evening of August 11, 2013. As he drove past a
group of individuals standing at a street corner, he smelled the odor of
burning marijuana through the air conditioning vents of his patrol car.
Sergeant Knueppel turned around and parked his car. As he exited his

1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).
                                      2
                           STATE v. PARADA
                           Decision of the Court

vehicle and approached the group, he noted that the odor of burning
marijuana had faded, but the odor of fresh marijuana became apparent. He
spoke with the individuals in the group, and observed that one in
particular—Appellant—appeared particularly evasive and nervous. She
tightly clutched her purse, and noticeably hid behind others in the group.

¶5            The group indicated to Sergeant Knueppel that the marijuana
odor might be emanating from a nearby house party. Sergeant Knueppel
called for back-up police officers, who remained with the group while he
walked over to the house party. He spoke with the owner of the house, but
did not smell the marijuana odor there. Sergeant Knueppel returned to the
group, noticing again the odor of fresh marijuana. Sergeant Knueppel
asked Appellant if she had anything she was not supposed to have, and she
withdrew a bottle of alcohol from her purse.

¶6             Speaking with Appellant several steps away from the group,
Sergeant Knueppel asked Appellant if there was anything else she should
not have. Appellant stated she had “weed,” and she removed a marijuana
cigarette from her purse. Sergeant Knueppel arrested Appellant, searched
her purse, and found a clear baggie containing marijuana. At the police
station, after being advised of her rights pursuant to Miranda,2 Appellant
stated she knew the approximate weight of the marijuana and that it was
illegal to possess.

¶7           At trial, after the court denied Appellant’s motion to suppress
the evidence of the marijuana cigarette and the baggie of marijuana,
Appellant stipulated that the green leafy substance in the cigarette and
baggie was marijuana, eliminating the need for the State to prove that
element of the offense. The court found Appellant guilty of the revised
charge, and ordered her to complete an unsupervised probation term of
twelve months.

                               ANALYSIS

¶8          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdict.
Appellant was represented by counsel at all stages of the proceedings and

2     Miranda v. Arizona, 384 U.S. 436 (1966).
                                     3
                           STATE v. PARADA
                           Decision of the Court

was provided the opportunity to speak before being placed on probation.
The proceedings were conducted in compliance with her constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶9             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of her future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if she desires, with a pro per motion for
reconsideration or petition for review.

                              CONCLUSION

¶10          Appellant’s conviction and term of probation are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4